Appeal from a judgment of the Court of Claims. The essential question raised on this appeal is the value of .17 of an acre of land taken by the State to widen a highway. There is no dispute here about the location or quantity of claimants’ land taken. The issue is between the opinions of real estate experts. Claimants argue that the value of the land taken is $4,000; the State has offered proof it was worth $300. The finding of $600 as the value has support in the .evidence and the judgment is affirmed, with costs to respondent. Foster, P. J., Bergan, Halpern and Imrie, JJ., concur; Coon, J., not voting.